internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-106135-03 date date legend x a state date this letter responds to a letter dated date requesting a ruling on behalf of x under sec_1362 of the internal_revenue_code the information submitted provides that a incorporated x in state on date a represents that a intended for x to be taxed as an s_corporation since date but that a failed to prepare and file form_2553 election by a small_business_corporation a further represents that x and a filed their federal tax returns for x’s first taxable_year beginning date consistent with the treatment of x as an s_corporation sec_1362 generally provides that a small_business_corporation may elect to be an s_corporation sec_1362 provides when an s election will be effective generally if an election to be treated as an s_corporation is made within the first two and one-half months of a corporation’s taxable_year then the corporation will be treated as an s_corporation beginning in the year in which the election is made if the election is made after the first two and one-half months of a corporation’s taxable_year then the corporation will not be treated as having made an effective election to be treated as an s_corporation for federal tax purposes until the following taxable_year plr-106135-03 sec_1362 provides that if an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making the election or no election is made for any taxable_year and the secretary determines that there was reasonable_cause for the failure to timely make such election then the secretary may treat such election as timely made for such taxable_year and sec_1362 shall not apply based on the facts submitted and representations made we conclude that x has established reasonable_cause for failing to make a timely s election pursuant to sec_1362 accordingly if x makes an election to be an s_corporation by filing a form_2553 with an effective date of date with the appropriate service_center within days from the date of this ruling then x’s s election will be treated as timely made a copy of this letter should be attached to the form_2553 filed with the service_center except as specifically set forth above we express or imply no opinion concerning the federal tax consequences of the facts described above under any other provision of the internal_revenue_code specifically we express or imply no opinion concerning whether x is otherwise eligible to be an s_corporation for federal tax purposes pursuant to a power_of_attorney on file with this office we are sending a copy of this letter to x’s authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours james a quinn senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
